Citation Nr: 1206184	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  11-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right side nerve condition.

2.  Entitlement to service connection for a left inguinal hernia.

3.  Entitlement to service connection for posttraumatic stress disorder.

4.  Entitlement to service connection for a skin disorder, including a rash on the neck.

5.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to March 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of October 2010 and December 2010 by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing has been associated with the claims folder.

In that November 2011 hearing, the Veteran stated that he was suffering from a neck condition and that he wished to seek service connection for this condition.  Thus, the issue of entitlement to service connection for a neck condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and of entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not suffer from a right side nerve condition or a right shoulder condition during his active service or for many years thereafter, and there is no evidence that the Veteran's current right shoulder condition is causally related to his active service.

2.  The Veteran did not suffer from a left inguinal hernia during his active service or for many years thereafter, and there is no evidence that his current left inguinal hernia is causally related to his active service.  

3.  In his November 2011 hearing, the Veteran stated that he wished to withdraw his appeal of service connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right side nerve condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for service connection for a left inguinal hernia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

3.  The criteria for withdrawal of a Substantive Appeal with regard to the issue of entitlement to service connection for a skin disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

First, with respect to the Veteran's claim for service connection for a skin disorder, the VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed, and further factual development could not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As the Veteran has voluntarily withdrawn his claim, it is dismissed as a matter of law, and no discussion of the duties to notify and assist is warranted.

With respect to the two claims being decided herein, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2010 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment record and records of his post-service VA treatment.  The Veteran requested and was provided a Travel Board hearing in November 2011.  

The Board notes that the Veteran did not undergo a VA compensation and pension examination for either of his claims being denied in this decision; an examination, however, is not required.  Pursuant to VA law, the Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, there is no indication that the Veteran's claimed right side nerve condition or his left inguinal hernia could be related to his active service.  Without such an indication, the Board may consider the medical records already in the file without requiring a VA examination.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Each of the Veteran's claims for service connection is evaluated separately below.

Right Side Nerve Problems

The Veteran seeks service connection for right side nerve problems.  For the reasons that follow, his claim shall be denied.  

First, though it is not clear for what specific condition the Veteran seeks service connection, the Board shall concede that he currently suffers from some pathology on his right side.  In December 2008, the Veteran complained of suffering from right shoulder pain and decreased range of motion following a recent motor vehicle accident.  X-rays revealed that the Veteran had marked degenerative changes in his right shoulder.  He was diagnosed as suffering from marked osteoarthritis of the right shoulder.  The Veteran has also complained of suffering from neck pain, and his active problems list notes that he has been diagnosed as suffering from fibromyalgia.  Given these varied diagnoses, the Board shall concede for the purposes of this appeal that the Veteran currently suffers from some right side nerve condition.  

The Veteran's claim fails, however, because there is no evidence that he suffered from this condition in service, and there is no evidence that his current condition is otherwise related to his service.  

A review of the Veteran's service treatment records reveals no complaints of or treatment for any right shoulder, neck, or other right side condition.  In his November 2011 hearing, the Veteran stated that, as a Naval pilot, he was involved in two hard landings.  However, he denied suffering from any shoulder or neck pain as a result of these landings.  Indeed, the Veteran stated that he did not hurt his shoulder in these accidents, and stated that he had only been suffering from neck and shoulder pain for the prior few years, a timeline that is consistent with the medical evidence of record.  

Further, there is no medical or lay evidence of a nexus between the Veteran's current condition and his active service.  None of the Veteran's VA treatment providers have speculated as to the etiology of the Veteran's condition, beyond noting the fact that he was in a motor vehicle accident two weeks before his first complaint of pain.  Even the Veteran himself has not contended that his neck and shoulder conditions are related to his active service, as he testified that he had only been suffering from these conditions for the past few years.

In summary, though the Board finds that the Veteran currently suffers from some pathology of his right side, it further finds that he did not suffer from such a condition during his active service and that this condition has not been causally related to that service.  Accordingly, the Board concludes that the criteria for service connection for a right side nerve condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  


Left Inguinal Hernia

The Veteran also seeks service connection for a left inguinal hernia.  For the reasons that follow, this claim must also be denied.

First, the Board notes that the Veteran has recently been diagnosed as suffering from a left inguinal hernia.  In a May 2006 VA record, the Veteran complained of suffering from pain on his left side for the prior 3-4 months.  He was diagnosed as suffering from a left inguinal hernia, but he declined any surgery on his hernia until after the golf season.  

As above, however, the Veteran's claim fails because there is no evidence that he suffered from this condition in service, and there is no evidence that his current condition is otherwise related to his service.  

A review of the Veteran's service treatment records reveals no evidence that he suffered from a left inguinal hernia during his active service.  In his November 2011 hearing, the Veteran stated that he his hernia was first diagnosed 20 to 30 years ago, or (at the earliest) some 35 years following his release from active service.  The Veteran stated that he was involved in two hard landings as a pilot during his active service, and that he suffered bruises on the left side of his body as a result.  The Veteran did not, however, state that he was diagnosed as suffering from a hernia then, and his service treatment records show no treatment for such a condition.  

Further, there is no evidence that the Veteran's left inguinal hernia is otherwise related to his active service.  Once again, neither the Veteran's medical treatment providers nor the Veteran himself have argued that the Veteran's current hernia is related to his active service.  

In summary, the Board finds that though the Veteran has recently suffered from a left inguinal hernia, there is no evidence that he suffered from this condition during his active service or that this condition is related to his active service.  Accordingly, the Board concludes that the criteria for service connection for a left inguinal hernia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

III.  Dismissed Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In this case, during the Veteran's Travel Board hearing, the Veteran stated that he wished to withdraw his claim for service connection for a skin disorder.  There thus remains no allegations of error of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

Service connection for a right side nerve condition is denied.

Service connection for a left inguinal hernia is denied.  

The appeal of the claim of entitlement to service connection for a skin disorder is dismissed.


REMAND

The Veteran also seeks service connection for PTSD and an increased rating for his bilateral hearing loss.  For the reasons that follow, the Veteran's claims must be remanded.  

First, with respect to the Veteran's claim for service connection for PTSD, in his November 2011 hearing, the Veteran conceded that he had never been diagnosed as suffering from PTSD and that he had never received any psychiatric treatment.  He also stated, however, that he was going to seek such treatment from the VA following his hearing.  In a December 2011 letter, the Veteran asked VA to obtain his updated medical records with relation to his PTSD claim.  Given the Veteran's request, the Board shall remand his claim and obtain these records.  

With respect to the Veteran's claim for an increased rating for bilateral hearing loss, in his November 2011 hearing, the Veteran stated that his hearing had deteriorated since his previous examination.  

Ordinarily, the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the Regional Office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  Here, however, given the passage of time since the Veteran's last examination and his contention that his hearing has deteriorated, the Board finds that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated from April 2011 and thereafter and associate these records with the Veteran's claims file.

2.  The Veteran should be scheduled for a VA audiological evaluation to determine the current severity of his service- connected bilateral hearing loss.  All indicated tests and studies should be accomplished, and a record of the examination should be associated with the claims file.

3.  The RO/AMC should then readjudicate the Veteran's claim.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


